Exhibit 10.28.6

AMENDMENT NO. 5

YELLOW CORPORATION PENSION PLAN

(Effective January 1, 2009)

WHEREAS, YRC Worldwide Inc. (the “Corporation”) maintains the Yellow Corporation
Pension Plan (the “Plan”) for the benefit of employees of the Corporation and
its participating affiliates; and

WHEREAS, Section 11.1 of the Plan authorizes the Corporation to amend the Plan
at any time in its discretion;

WHEREAS, the Company now desires to amend the Plan to reflect changes required
by the Pension Protection Act of 2006 and the Heroes Earnings Assistance and
Relief Tax Act of 2008;

NOW, THEREFORE, effective January 1, 2009 (except as otherwise provided herein),
the Plan is amended as follows:

A. Section 2.1(b) is amended to read as follows:

(b) Accrued Benefit: The greater of (1) one-twelfth (1/12) of a Participant’s
total accumulation of Annual Unit Credits plus one-twelfth (1/12) of his Past
Service Unit Credits, if any; or (2) one-twelfth (1/12) of the Accrued Minimum
Benefit Pension, as provided in Section 4.3. Notwithstanding the foregoing or
any other provision of this Plan to the contrary, if the Plan’s adjusted funding
target attainment percentage (within the meaning of Code Section 436) for a Plan
Year is less than 60%, all benefit accruals under the Plan, if any, shall cease
as of the Code Section 436 measurement date for such Plan Year and no future
accruals will resume (nor will any accruals be restored) unless the Plan is
specifically amended to do so.

B. Section 2.1(c) is amended to read a follows:

(c) Actuarial (or Actuarially) Equivalent: Equality in value of the aggregate
amount expected to be received under different forms of payment, based on the
assumption as follows.

(1) Annuity Forms of Payment.

(i) A 7% interest rate; and

(ii) Mortality rates for Participants according to the 1971 Group Annuity
Mortality Table and the mortality rates for spouses of Participants (or other
beneficiaries) according to the 1971 Group Annuity Mortality Table set back six
years (which results in a unisex mortality table).

 

1



--------------------------------------------------------------------------------

(2) Lump Sum Payments Payable Before January 1, 2000.

(i) An interest rate no greater than the applicable interest rate if the vested
accrued benefit (using the applicable interest rate) is not in excess of
$25,000, and

(ii) An interest rate no greater than 120 percent of the applicable interest
rate if the vested accrued benefit exceeds $25,000 (as determined under
subparagraph (i) above). In no event shall the present value determined under
this subparagraph (ii) be less than $25,000.

(iii) For purposes of subparagraphs (i) and (ii) above, the term “applicable
interest rate” means the interest rate which would be used (as of the beginning
of the Plan Year of the date of distribution) by the PBGC for purposes of
valuing a lump-sum distribution on Plan termination.

(3) Lump Sum Payments Payable on or After January 1, 2000 but before January 1,
2008.

(i) The annual interest rate on 30-year Treasury securities as specified by the
Commissioner for the month of November preceding the Plan Year in which the
Participant’s distribution is made or commences.

(ii) The 1983 Group Annuity Mortality Table using a blend of 50% of the male
table and 50% of the female table, provided that effective December 31, 2002,
this table shall be replaced by the 94 GAR/GATT 2003 Mortality Table prescribed
in Revenue Ruling 2001-62.

(iii) Notwithstanding (i) and (ii) above, for any lump sum payment payable from
January 1, 2000 through December 31, 2000, the actuarial assumptions in
subparagraph (i) and (ii) above will only be used if they produce a larger
amount than the actuarial assumptions provided in (2) above.

(4) Lump Sum Payments Payable on or After January 1, 2008:

(i) The applicable interest rate as defined in Revenue Ruling 2007-67 (or
superseding guidance) and published by the Internal Revenue Service for the
month of November of the year prior to the year in which the lump sum payment
occurs.

(ii) The applicable Code Section 417(e)(3) mortality table as defined in Revenue
Ruling 2007-67 (or superseding guidance).

(5) Level Benefit Option Payments. Notwithstanding (1) through (4) above, the
level benefit option under Section 5.4 shall be computed on the basis of the
interest and mortality assumptions specified for lump sum payments if those
assumptions produce a larger benefit.

 

2



--------------------------------------------------------------------------------

C. Section 3.5 is amended to read as follows:

3.5. Military Service: A leave of absence due to service in the Armed Forces of
the United States and which meets the applicable requirements of the Uniformed
Services Employment and Reemployment Rights Act of 1994 (USERRA) shall not
constitute a Break in Service and shall be considered as Vesting Service and
Credited Service under the Plan, provided that the Employee receives an
honorable discharge from the military service and returns to employment with the
Employer within the period provided by USERRA. Effective January 1, 2007, if a
Participant dies while performing qualified military service within the meaning
of the Uniformed Services Employment and Reemployment Rights Act, the Plan shall
treat such Participant as having died during covered employment, in accordance
with the provisions of Code Section 401(a)(37). Effective for Plan Years
beginning on and after January 1, 2009, any differential wage payment made to a
Participant by the Employer shall be treated as compensation for purposes of
calculation of benefits, in accordance with the provisions of Code
Section 414(u)(12).

D. Subparagraphs (i) and (ii) under Section 5.1(f) are amended by deleting the
phrase “ . . . not more than 90, and not less than 30, days . . .” and by
inserting the following in lieu thereof: “ . . . not more than 90 days (180 days
effective January 1, 2007) and not less than 30 days . . .”

E. Section 5.1(k) is amended by inserting “(180 days effective January 1, 2007)”
immediately after each reference to “90 days” within that Section and by
inserting “( 180-day requirement effective January 1, 2007)” immediately after
the reference to “90-day requirement” within that Section.

F. Section 5.2(d) is amended by inserting “(180 days effective January 1, 2007)”
immediately after the reference to “90 days” within that Section.

G. The first paragraph of Section 5.3 is amended by inserting “(180 days
effective January 1, 2007)” immediately after the reference to “90 days” within
that paragraph.

H. Section 5.7 is amended to read as follows:

5.7 Direct Rollovers to Eligible Retirement Plans

(a) Notwithstanding any other provision of the Plan to the contrary, a
distributee may elect, at the time and in the manner prescribed by the
Administrative Committee, to have any portion of an eligible rollover
distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover.

(b) An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
and any hardship distribution. A portion of a distribution shall not fail to be
an eligible rollover distribution merely because the portion consists of
after-tax employee contributions which are not includible in gross income.
However, effective for distributions after December 31, 2006, such after-tax
portion may only be transferred in a direct trustee-to-trustee transfer to a
qualified trust or to an annuity contract described in Section 403(b) of the
Code if such trust or contract provides for separate accounting for amounts so
transferred (and earnings thereon), including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible, or to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code.

 

3



--------------------------------------------------------------------------------

(c) An “eligible retirement plan” is an individual retirement account described
in Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, or a qualified plan described in Section 401(a) that accepts the
distributee’s eligible rollover distribution. An eligible retirement plan also
includes an annuity contract described in Section 403(b) of the Code and an
eligible plan described in Section 457(b) of the Code that is maintained by a
state, a political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state that agrees to separately account for
amounts transferred into such plan from this Plan. However, effective for
distributions after December 31, 2006, in the case of an eligible rollover
distribution to a beneficiary who is not the surviving spouse of a deceased
Participant, an eligible retirement plan is an individual retirement account or
individual retirement annuity. Effective for distributions after December 31,
2007, an eligible rollover distribution also may be made to a Roth IRA described
in Section 408A of the Code, subject to the conditions of Section 408A(e) of the
Code.

(d) A “distributee” means a Participant, a surviving spouse of a Participant, a
former spouse of a Participant who is an alternate payee pursuant to qualified
domestic relations order under Code Section 414(p), and effective for
distributions after December 31, 2006, a non-spouse beneficiary of a Participant
or former Participant.

I. A new Section 5.9 is added to read as follows:

5.9 Distribution Restrictions Pursuant to the Pension Protection Act of 2006

(a) Notwithstanding any other provision of this Plan to the contrary, with
respect to Plan Years beginning on or after January 1, 2008, the distribution
restrictions in paragraphs (b) through (e) below shall apply. For purposes of
this Section 5.9, “adjusted funding target attainment percentage” shall have the
same meaning as in Code Section 436(j)(2), “prohibited payment” shall have the
same meaning as in Code Section 436(d)(5), and the Plan’s “Section 436
measurement date” shall be determined for any Plan Year in accordance with Code
Section 436 and the regulations issued thereunder.

 

4



--------------------------------------------------------------------------------

(b) In any case in which the Plan’s adjusted funding target attainment
percentage for a Plan Year is less than 60%, a Participant or beneficiary is not
permitted to elect an optional form of payment that includes a prohibited
payment, and the Plan will not pay any prohibited payment with an annuity
starting date after the Section 436 measurement date for such Plan Year.

(c) During any period in which the Employer is a debtor under Title 11 of the
United States Code (or any similar federal or state law), a Participant or
beneficiary is not permitted to elect an optional form of payment that includes
a prohibited payment, and the Plan will not pay a prohibited payment with an
annuity starting date that occurs during any period in which the Employer is
such a debtor; provided, however, that the preceding clause shall not apply for
payments made within a Plan Year with an annuity starting date that occurs on
and after the date on which the Plan’s actuary certifies that the Plan’s
adjusted funding target attainment percentage for that Plan Year is not less
than 100%.

(d) Subject to paragraph (e), if the Plan’s adjusted funding target attainment
percentage for a Plan Year is 60% or greater but less than 80%, a Participant or
beneficiary is not permitted to elect the payment of an optional form of benefit
that includes a prohibited payment, and the Plan shall not make any prohibited
payment with an annuity starting date on or after the Section 436 measurement
date for the Plan Year to the extent the amount of the payment exceeds the
lesser of:

(i) 50% of the present value of the benefit determined in accordance with Code
Section 417(e)(3) payable in the optional form of benefit that includes the
prohibited payment; or

(ii) the present value (determined under guidance prescribed by the Pension
Benefit Guaranty Corporation, using the interest and mortality assumptions under
Code Section 417(e)) of the maximum guarantee with respect to the Participant
under Section 4022 of ERISA.

(e) Only one prohibited payment meeting the requirements of paragraph (d) may be
made with respect to any Participant during any period of consecutive Plan Years
to which the limitations under paragraph (b), (c) or (d) applies.

J. A new Section 11.6 is added to read as follows:

11.6 Limitations on Benefit Accruals Pursuant to the Pension Protection Act of
2006: Notwithstanding the foregoing provisions of Article XI or any other Plan
provision to the contrary, no amendment that has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable will take effect in a Plan Year if the adjusted
funding target attainment percentage (within the meaning of Code Section 436)
for the Plan Year is less than 80% or is 80% or more but would be less than 80%
if the benefits attributable to the amendment were taken into account in
determining the adjusted funding target attainment percentage. However, the
prohibition in the preceding sentence will no longer apply for a Plan Year if
the Employer makes the contribution specified in Code Section 436(i)(2).

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer on the 31st day of December, 2009.

 

YRC WORLDWIDE INC. By:  

 

Name:   Harold D. Marshall Title:   Vice President – Employee Benefits

 

6



--------------------------------------------------------------------------------

Summary of Amendments

A. Section 2.1(b) is amended to comply with the limitations on benefit accruals
for plans with severe funding shortfalls pursuant to the Pension Protection Act.

B. Section 2.1(c) is amended to reflect required changes in the interest rate
and mortality assumptions used for lump sum distributions pursuant to the
Pension Protection Act.

C. Section 3.5 is amended to reflect certain changes pursuant to the Heroes
Earnings Assistance and Relief Tax Act of 2008.

D. Section 5.1(f) is amended to reflect increase in the number of days to make a
distribution election from 90 days to 180 days pursuant to the Pension
Protection Act.

E. Section 5.1(k) is amended to reflect increase in the number of days to make a
distribution election from 90 days to 180 days pursuant to the Pension
Protection Act.

F. Section 5.2(d) is amended to reflect increase in the number of days to make a
distribution election from 90 days to 180 days pursuant to the Pension
Protection Act.

G. Section 5.3 is amended to reflect increase in the number of days to make a
distribution election from 90 days to 180 days pursuant to the Pension
Protection Act.

H. Section 5.7 is amended to reflect changes in the rules applicable to eligible
rollover distributions.

I. Section 5.9 is added to comply with the limitations on benefit distributions
pursuant to the Pension Protection Act.

J. Section 11.6 is added to comply with the limitations on benefit accruals
pursuant to the Pension Protection Act.

 

7



--------------------------------------------------------------------------------

AMENDMENT NO. 6

YELLOW CORPORATION PENSION PLAN

(Effective January 1, 2009)

WHEREAS, YRC Worldwide Inc. (the “Corporation”) maintains the Yellow Corporation
Pension Plan (the “Plan”) for the benefit of employees of the Corporation and
its participating affiliates; and

WHEREAS, Section 11.1 of the Plan authorizes the Corporation to amend the Plan
at any time in its discretion;

WHEREAS, the Company has appointed State Street Bank and Trust Company (“SSBTC”)
to serve as the Plan trustee effective March 1, 2010, and SSBTC has requested
that the Plan be clarified and amended in the manner set forth herein;

NOW, THEREFORE, effective March 1, 2010, Section 7.1(a) is amended to read as
follows:

(a) The Trustee: The Trustee shall have no responsibilities other than those
provided in the Trust Agreement. As provided under the Trust Agreement, the
Trustee shall act as a directed trustee, subject to the instructions of the
Administrative Committee or one or more investment managers (as defined in
Section 3(38) of ERISA) appointed by the Administrative Committee.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer on the 1st day of March 2010.

 

YRC WORLDWIDE INC. By:  

 

Name:   Harold D. Marshall Title:   Vice President – Employee Benefits

 

8